Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ungati, U.S. pat. Appl. Pub. No. 2018/0077015, in view of McClory, U.S. pat. Appl. Pub. No. 2018/0321993.
	Per claim 1, Ungati discloses a computer implemented method, comprising:
a) receiving, by a platform, a request (e.g., new account) associated with a plurality of targets (see par 0034);
b) determining, by the platform, respective communication configurations for the plurality of targets, i.e., requesting schema from targets (par 0035);
c) updating, by the platform, one of the respective communication configurations, e.g., connector, for a respective target of the plurality of targets (par 0036);
d) generating, by the platform and based on the respective request configurations, respective routes for the plurality of targets, e.g., identifying respective connectors for sending the request to a plurality of targets (par 0071), wherein generating respective routes comprises:
i) generating a first route based on a set of transformation identified by first communication configuration (e.g., schema) for the first target (par 0066);
ii) generating a second route based on a default (generic) set of transformation when a second communication configuration for a second target does not identify a particular (custom) set of transformation (par 0072);
e) applying, by the platform, the respective routes to the request to generate processed results, e.g., generating a second request in a format consumable by the respective target (par 0067);
f) providing, by the platform, statuses of the processed results and providing the processed requests to the plurality of targets (see par 0068, 0071).
Ungati does not explicitly teach generating an identifier for the request. However, McClory discloses a prior art method for generating an identifier for an asynchronous request for web-based or cloud-based service that would allow the user to close the connection after submitting the request, wherein the identifier is used to provide or obtain status of the request at a later time (see McClory, par 0131). McClory also teaches identifying a set of transformations to be applied to the request before sending to the targets (see McClory, par 0167).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply McClory teaching in Ungati because it would have enabled user to submit the request asynchronously, i.e., allowing user to close the connection after sending the request.
Per claims 2 and 5, McClory teaches generating a shell message (task message) associated with the identifier for the request and updating the shell message as the request is processed (see par 0005-0006).
Per claim 3, McClory teaches using a hash to generate the identifier for the request (see par 0143).
	Per claims 4 and 7, McClory teaches performing authenticating of the request for the data or status of data and generating the routes based on result of performing authentication (see par 0151).

	Per claim 12, McClory teaches indicating whether the request is accepted or denied via authentication process (see par 0151).
	Per claim 17, Ungati teaches identifying an address transformation for the request (see par 0061).
	Per claim 18, Ungati teaches providing the processed result for display on a user interface (see par 0069).


Allowable Subject Matter
3.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
4.	Applicant’s arguments filed March 21, 2022 with respect to claims 1-5, 7-12 and 14-20 have been considered but are deemed moot in view of new ground of rejection set forth above.




Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/28/22